DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 

    	Previous Amendment Status
2.	As per Applicant’s instruction as filed on 07/30/19, claim 1 has been canceled, and claims 2-3 have been amended.

Applicant’s response to Patent Board Decision
3.	As per Applicant’s instruction/request as filed on 03/02/22, Applicant’s response/remarks (without a current amendment) with respect to Patent Board's 35 USC 112(a) 1st para. issue/rejection have been thoroughly/fully considered.
However, after much consideration/scrutiny of the response/remarks presented, the Examiner disagrees with the Applicant's response/remarks.
As previously discussed in the “Miscellaneous Communication to Applicant” as filed on 04/04/22, it is Examiner's opinion/assertion that the Applicant's remarks still doesn’t explain adequately how, the Applicant's specification (including Figs. 4 and 7) somehow arrives at the previously amended claimed feature using "..., a second combination (strongly emphasized) of buffer size information in the bitstream and bitrate information in the bitstream as criteria for determining whether the bitstream is decodable and for checking bitstream and decoder conformance using a decoder buffer size and a decoding bitrate in bitstream conformance points corresponding to at least the first combination and the second combination (strongly emphasized)".
Therefore, the Examiner at least maintains the 35 USC 112(a) 1st para. issue/rejection for the reasons/rational as set forth above.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) 2-3 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s specification including Figs. 4 and 7 are silent with respect to the claimed feature “..., a second combination (strongly emphasized) of buffer size information in the bitstream and bitrate information in the bitstream as criteria for determining whether the bitstream is decodable and for checking bitstream and decoder conformance using a decoder buffer size and a decoding bitrate in bitstream conformance points corresponding to at least the first combination and the second combination (strongly emphasized)” as recited in claims 2-3.
Therefore, the Examiner is requesting to the Applicant, properly amend the claimed features (of independent claims 2-3), which conform to the Applicant’s specification disclosure, in order to overcome the 35 USC 112(a) 1st para.                                                                                                                              
Moreover, since dependent claims 4-11 are also directed to further limitations based on the independent claims 2-3, claims 2-11 as a whole do fall within the classes set forth in the 35 U.S.C. 112(a), first paragraph as further discussed above. 
After submission of Applicant’s proposed amendment, upon overcoming the 35 USC 112(a) 1st para. issue/reject, the Examiner is prepare to examine on merits the pending claims 2-11 and the previously addressed allowable subject matter.  
Conclusion
7.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Hoang et al (5,719,632), Motion video compression system with buffer empty/fill look-ahead bit allocation. 
B)	Sullivan et al (2003/0156640 A1), Systems/methods for encoding and decoding video data to enable random access and splicing.
C)	Ribas-Corbera et al (7,646,816 B2), Generalized reference decoder for image or video processing. 

8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

9.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483